DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
May 2, 1997
Dear State Medicaid Director
NATURALIZATION PROCESS AND MEDICAID
We are writing to provide you information about the impact of the INS naturalization regulations that will provide a
method for certain disabled noncitizens, who may be at risk of losing their Medicaid eligibility, to become citizens.
Most applicants for naturalization must pass examinations demonstrating proficiency in ordinary English and knowledge
of U.S. history and government. However, in the past certain noncitizens with disabilities have had difficulty meeting
these requirements of the naturalization process. To address this problem, Congress amended the Immigration and
Nationality Act to permit INS to grant disabled individuals a waiver of the English language proficiency and knowledge
of U.S. history and government examinations. Such individuals must still be able to assent to the oath of allegiance. On
March 19, 1997, the Immigration and Naturalization Service published a final rule with request for comments to
implement the waiver provisions.
To obtain an exemption, the applicant for naturalization must request and file an application for a disability exemption
(Form N-648), with their applications for naturalization (Form N-400), accompanied by the appropriate fees for both
forms. The Form N-648, Medical Certification for Disability Exceptions, must be completed by a licensed physician or
psychologist, as specified under the regulation, who has examined the applicant and determined that, based on the
individual's medically determinable physical or mental impairment or combination of impairments, the applicant is
incapable of meeting the English language and U.S. government and history requirements under the INA. States are
permitted to pay for the costs associated with the physician's or psychologist's examination or completion by the provider
of the waiver application form for a Medicaid beneficiary.
We encourage you to assist Medicaid beneficiaries who may be eligible for this exemption by authorizing reimbursement
under Medicaid to providers who perform the certification specified in 8 CFR part 312. We have attached a copy of the
regulation, an INS Fact Sheet, and the required medical certification form for ease of reference.
A copy of this letter is also being sent to the Mental Retardation and Developmental Disability Directors in your State.
Thank you for you continued cooperation in the implementation of the many new immigrant-related changes in the
Medicaid program.
Sincerely,
/s/
Judith D. Moore
Acting Director Medicaid Bureau
Attachments
cc: All Regional Administrators
All Associate Regional Administrators Division of Medicaid
Eligibility TAG Members
Jennifer Baxendall National Governors Association
Lee Partridge American Public Welfare Association
Joy Wilson National Conference of State Legislators
State Mental Retardation and Developmental Disability Directors
Lloyd Bishop Office of Legislative and Inter-Governmental Affairs, HCFA

